Case 1:21-cv-10915-IT Document1 Filed 06/02/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

 

 

 

)

ADERITO MONTEIRO )

Plaintiff, )

)

V. )
) Civil Action #: 21-10915

MATTHEW J. SHEEHAN )

Defendant, )

)

NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Matthew J. Sheehan gives Notice of
Removal to this Court of an action brought against him in the Massachusetts Superior Court of
Hampden County. In support thereof, Defendant Demos states the following:

1. Removing party is a Defendant in the above-entitled action.
2. On or about February 23, 2021, the Plaintiff commenced this action in the Suffolk

Superior Court of the Commonwealth of Massachusetts. A copy of the Complaint of

Civil Action No. 2184CV00418 is attached as Exhibit A.
3. On or about May19 2021, the Defendant Sheehan was served with the Complaint.
4. Defendant Sheehan has yet to file any responsive pleadings in state court.
5. The above-entitled action is a civil rights action for damages to redress the alleged
deprivation of the Plaintiffs constitutional rights pursuant to 43 U.S.C. § 1983, in

addition to a state law claim.
Case 1:21-cv-10915-IT Document1 Filed 06/02/21 Page 2 of 3

6. This Court has original jurisdiction in the above-entitled action pursuant to 28 U.S.C. §
1331, and the action may therefore be removed to this Court pursuant to 28 U.S.C. §
1441.

7. Notice of Removal will be given to all counsel promptly after filing this notice, and a true
and accurate copy of this notice will be filed with the clerk of the Superior Court for
Suffolk County, Massachusetts.

5. Pursuant to Local Rule 81.1, certified or attested copies of all records, proceedings, and

docket entries in the state court will be filled in this Court within thirty (30) days.

 

WHEREFORE, Defendant Sheehan gives notice of the removal of all claims against him

from the Superior Court of Suffolk County, Massachusetts, to this Court.

Respectfully submitted,

Defendant Matthew J. Sheehan,
By his Attorneys,

/s/ Daniel J. Moynihan
Daniel J. Moynihan (BBO# 546346)
moynihanlaw@verizon.net
Mark A. Russell, Esq. (BBO# 568943)
Atty.russell@attorneymoynihan.com
Law Office of Daniel J. Moynihan, PC
271 Main Street, Suite 302
Stoneham, MA 02180
P: (781) 438-8800
F: (781) 438-8300

 

CERTIFICATE OF SERVICE

 

I, Daniel J. Moynihan, hereby certify that on the 15 of June, 2021, I served via mail and
electronically via the CM/ECF system, the foregoing Notice of Removal, upon the following:
Case 1:21-cv-10915-IT Document1 Filed 06/02/21 Page 3 of 3

 

Manuel R. Pires, Esq.
BBO # 563067

1212 Hancock Street Suite LL30
Quincy, Ma. 02169

Andrew Stockwell-Alpert, Esq.

BBO# 481190

6 Beacon Street, Suite 900
Boston, Ma. 02108

Signed under the pains and penalties of perjury,

/s/ Daniel J. Moynihan

 

Daniel J. Moynihan
